Citation Nr: 0915385	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, including posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for low back disability 
causing pain.

3.  Entitlement to an increased rating for right knee 
disability, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1974 
to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2009.  A transcript of the 
hearing is of record.

(The application to reopen a claim of service connection for 
a low back disability causing pain is granted in the decision 
below.  The underlying issue of service connection is 
addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  The Veteran does not have a psychiatric disability, 
including PTSD, that is related to his military service.

2.  By a December 1996 rating decision, the RO denied a claim 
of service connection for low back pain; the Veteran did not 
appeal.

3.  The evidence related to the Veteran's low back claim, 
received since the December 1996 rating decision, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

4.  Functional impairment caused by the Veteran's service-
connected right knee disability equates to flexion limited to 
45 degrees and extension limited to 10 degrees.


CONCLUSIONS OF LAW

1.  The Veteran does not have a psychiatric disability, 
including PTSD, that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2008).  

2.  A December 1996 decision denying a claim of service 
connection for low back pain is final; new and material 
evidence sufficient to reopen the Veteran's claim has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 20.1103 (2008).  

3.  A rating higher than 10 percent for right knee disability 
based on limitation of flexion is not warranted.  38 U.S.C.A. 
§ § 1155, 5107 (West 2002); 38 C.F.R. § § 3.159, 4.3, 4.7, 
4.124a, Diagnostic Code 5260 (2008).

4.  A separate 10 percent rating for right knee disability 
based on limitation of extension is warranted, effective from 
April 10, 2008.  38 U.S.C.A. § § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 5261 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003, before the AOJ's initial adjudication of the claims.

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including 
specifically the requirement that new and material evidence 
be received in order to reopen his previously denied claim, 
and provided the definition of new and material evidence.  
The Veteran was also apprised of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores, supra, at 47 , the Board notes that the 
veteran was apprised of these criteria in correspondence 
dated in March 2006.  

While the notifications did not specifically include notice 
to the Veteran that, to substantiate an increased rating 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating the effect that worsening of his 
condition has on his daily life, the Board notes that the 
Veteran was apprised of this in correspondence dated in May 
2008.  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's increased 
rating claim, the claim was properly re-adjudicated in May 
2008, which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

A memorandum dated in September 2008 report from the National 
Personnel Records Center (NPRC) indicates that a complete 
copy of the Veteran's service treatment records (STRs) were 
unavailable for review.  In cases where records are lost or 
presumed lost, a heightened duty is imposed on the Board to 
consider the applicability of the benefit-of-the-doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision when the veteran's medical records 
have been destroyed.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Here, only some of the Veteran's records have been 
obtained, including his discharge examination dated in May 
1986.

Regarding VA's duty to assist, the RO obtained what was 
available of the Veteran's STRs; post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.  

Psychiatric Disability

The Veteran contends that he has a psychiatric disability, 
including PTSD, that is related to his service.  His STRs 
that are of record, including his discharge examination dated 
in May 1986, do not show any complaints of, or treatment for, 
any psychiatric condition.  His DD 214 from his period of 
service from September 1974 to March 1978 does not show any 
combat citations or decorations.

The Veteran was afforded a VA examination in April 2003.  The 
Veteran's medical records were reviewed.  The Veteran 
reported that he had been addicted to alcohol, 
methamphetamine, and cocaine.  He reported that he was 
depressed and that he used alcohol and drugs because he was 
depressed.  He reported that he was not on any psychiatric 
medications.  The examiner opined that any depression that 
the Veteran might have had was a direct result of his use of 
alcohol and drugs.  He further opined that he saw no evidence 
that the Veteran's mental health conditions were service 
connected.  The Veteran was diagnosed with polysubstance 
dependence.

Of record are numerous VA treatment records dated from March 
2003 to June 2008.  None of the records shows any diagnosis 
of any psychiatric disability.  A PTSD screen dated in March 
2007 was negative, and a depression screen dated in December 
2007 was also negative.

The Veteran testified at his hearing in January 2009 about 
reported in-service stressors.  He testified that he was the 
first medic on the scene of an aircraft crash.  He provided 
the name of the pilot who was killed, but was unable to 
provide the month or year that it happened.  He also reported 
that in November, exact year unknown, he was on call at a 
hospital and there were 23 deaths.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f); 4.125(a).  Where the claimed stressor is not 
related to combat, the Veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Evidence denoting participation in combat includes 
award of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.  Where posttraumatic stress disorder has 
been diagnosed in service, and the claimed stressor is 
related to that service, the veteran's testimony alone may 
establish the occurrence of the stressor, absent clear and 
convincing evidence to the contrary, so long as the stressor 
is consistent with the circumstances of the veteran's 
service.  73 Fed. Reg. 64208 (Oct. 29, 2008).  

Where VA determines that the Veteran did not engage in combat 
with the enemy, or that the Veteran did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the evidence shows that the Veteran was diagnosed with 
polysubstance abuse at his VA examination in April 2003.  
None of the Veteran's treatment records shows any complaints 
of, or treatment for, any psychiatric disabilities other than 
substance abuse.  VA compensation may not be paid for 
disability that is a result of abuse of alcohol or drugs.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  However, compensation 
may be paid for substance abuse that is secondary to, or a 
symptom of, a service-connected disability.  See, e.g., 38 
C.F.R. § 3.310 (2007); Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001).

The Board notes that the Veteran is only service connected 
for a right knee disability.  In this case, based on the 
evidence of record, the Board finds that the Veteran's 
polysubstance abuse is not traceable to service-connected 
disability.  Specifically, the file does not contain any 
medical evidence establishing that the Veteran's 
polysubstance abuse was caused by his service-connected right 
knee disability.  No medical examiner has offered an opinion 
that the Veteran's polysubstance abuse was secondary to, the 
result of, or caused by his service-connected right knee 
disability.  The VA examiner specifically opined that the 
Veteran's mental health conditions were not service 
connected.  

With regards to any complaints of depression, the VA examiner 
opined that any depression that the Veteran might have had 
was a direct result of his use of alcohol and drugs.  
Additionally, there is no competent medical evidence that the 
Veteran currently has depression.  The Board notes that a 
depression screen in December 2007 was negative.  With 
regards to PTSD, the Veteran had a negative PTSD screen in 
March 2007.  There is absent from the record competent 
medical evidence diagnosing PTSD.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  

The Board acknowledges the Veteran's belief that he has a 
psychiatric disability, including PTSD, related to his 
military service.  However, there is no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to diagnosis of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1) (2008).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have 
no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have a 
psychiatric disability, including PTSD, that is traceable to 
disease or injury incurred in or aggravated during active 
military service.

Claim to Reopen

The Veteran was denied service connection for low back pain 
in December 1996.  The claim was denied because the evidence 
of record did not show that the Veteran's low back pain in 
service resulted in a permanent residual or chronic 
disability.  The Veteran did not appeal that decision.  The 
Veteran applied to have his claim reopened in correspondence 
received in February 2003.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the December 
1996 rating decision consisted of some of the Veteran's 
service treatment records (STRs) through the end of his 
period of active duty ending in June 1986.  The Veteran's 
discharge examination dated in May 1986 included a report of 
the Veteran's medical history, which noted low back pain 
since 1980.  

The relevant evidence received since the December 1996 denial 
consists of VA and private medical records, a VA examination 
in April 2003, and the Veteran's testimony at his January 
2009 hearing.  At the examination, he was diagnosed with a 
lumbosacral sprain.  X-rays showed mild degenerative disc 
disease at L4-5 and L5-S1.  An MRI dated in April 2004 shows 
that the Veteran was diagnosed with lumbar degenerative disc 
disease.  

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim, namely, evidence of a current disability that could be 
related to service, the Board finds that it is both new and 
material.

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for low back pain, and the application to reopen will 
therefore be granted.

Increased Rating

The Veteran was afforded a VA examination in April 2003.  He 
reported that he had no pain if he maintained his right knee 
in extension.  He had pain on flexion and particularly with 
stairs.  He reported that his right knee gave way, was weak, 
became stiff, and had intermittent swelling.  There was no 
locking, increased heat, or redness.  Sometimes the right 
knee became stiff from long sitting.  His right knee did not 
cause him to lose time from work or limit his work.  On 
examination, there was no edema or effusion.  There was a 
tender point on medial joint line near patellar tendon.  No 
varus/valgus laxity.  Anterior drawer and Lachman's test were 
negative.  McMurray test was negative.  Flexion was to 90 
degrees, limited by pain; and extension was to zero degrees.  
The Veteran was diagnosed with osteoarthritis secondary to 
surgical procedure.  X-rays showed very early degenerative 
change.

The Veteran was afforded another VA examination in April 
2008.  The Veteran reported using a cane for walking 
intermittently but frequently.  There were no constitutional 
symptoms or incapacitating episodes of arthritis.  He 
reported being able to stand for 15-20 minutes and being able 
to walk one quarter of a mile.  There was no deformity.  The 
Veteran reported that his knee gave way, and that he had 
instability, pain, stiffness, and weakness.  There were no 
episodes of dislocation, subluxation, or locking.  He 
reported repeated effusion.  The Veteran reported severe 
flare-ups every one to two months.  During flare-ups, the 
Veteran reported that he limped, but he could ambulate.  His 
flare-ups reportedly lasted for hours.  His range of motion 
was 130 degrees of active and passive flexion, with pain at 
130 degrees; and active and passive extension limited to 5 
degrees, with pain beginning at 10 degrees and ending at five 
degrees.  There was no additional limitation of motion on 
repetitive use for both flexion and extension.  There was no 
joint ankylosis.  A moderate effect on chores and shopping; a 
severe effect on exercise and sports; a mild effect on 
bathing and toileting; and no effect on feeding, dressing, 
and grooming were reported.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Here, as will be 
discussed below, the Board has found medical evidence 
warranting a staged rating for this increased rating claim.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the Veteran's 
service-connected joint disability.  

The RO has determined that the Veteran has traumatic 
arthritis, which is rated under Diagnostic Code 5010.  
Diagnostic Code 5010 in turn requires that the disability be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 calls for rating degenerative arthritis 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion of the knee is evaluated utilizing 
Diagnostic Codes 5260 and 5621, which deal with limitation of 
flexion and limitation of extension, respectively.  
Diagnostic Code 5003 alternatively provides that, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable (zero percent) under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

The RO has assigned a 10 percent rating under Diagnostic Code 
5260, limitation of flexion, which allows for a 10 percent 
rating when flexion is limited to 45 degrees.  A 20 percent 
rating is for when flexion is limited to 30 degrees.  Use of 
Diagnostic Code 5260 to rate the disability is an indication 
that the RO assigned this rating on the basis of limitation 
of flexion only.  38 C.F.R. § 4.27 (2008).  

Here, the Veteran's right leg has never been reported to have 
a limitation of flexion worse than 90 degrees.  The Veteran's 
range of motion does not even meet the rating criteria for a 
10 percent rating.  Nevertheless, when considering the pain 
the Veteran experiences, particularly as described by VA 
examiners, with pain beginning at certain levels, his 
functional losses may be said to equate to greater disability 
than contemplated by a noncompensable rating.  Because a 
compensable rating has already been established, the 10 
percent rating contemplates additional functional loss due to 
pain or other factors.  See 38 C.F.R. § § 4.40, 4.45, 4.59; 
DeLuca, supra.  Even when considering the point where pain 
begins during range-of-motion testing, a higher rating is not 
warranted.  Consequently, a higher rating based on limitation 
of flexion is not warranted.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that 
opinion, the General Counsel said that where a Veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  

As noted above, at the April 2008 VA examination, the 
Veteran's right leg was shown to have a limitation of 
extension at five degrees, with pain beginning at 10 degrees.  
Under Diagnostic Code 5261, limitation of extension, a 
noncompensable rating is for application when extension is 
limited to five degrees.  A 10 percent rating is for 
application when extension is limited to 10 degrees.  

Considering the pain the Veteran experiences, particularly 
because pain begins at 10 degrees, his functional losses may 
be equated to a 10 percent rating.  See 38 C.F.R. § § 4.40, 
4.45, 4.59; DeLuca, supra.  Thus, the Board finds that a 
separate 10 percent rating for limitation of extension is 
warranted, effective from April 10, 2008, the date of the VA 
examination.  

The Board has also considered whether other diagnostic codes 
would provide for separate or higher ratings, but finds that 
none do.  Diagnostic Code 5256 relates to ankylosis of the 
knee, which is inapt here because no such problem is shown.  
Diagnostic Code 5257 allows for a rating separate from 
ratings based on limitation of motion when there is recurrent 
subluxation or lateral instability; however, the evidence 
does not show that the Veteran experiences either.  
Diagnostic Code 5258 is inapt because there is no evidence of 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion to the joint.  Diagnostic Code 
5259 is also inapt because there is no evidence of removal of 
symptomatic semilunar cartilage.  
A higher rating is also not available using Diagnostic Code 
5262, impairment of the tibia and fibula, because there is no 
showing of nonunion, with loose motion, requiring a brace, or 
malunion with knee disability of the tibia and fibula.  

Based on all the relevant medical evidence of record, the 
Board finds that the Veteran's right knee disability warrants 
no higher rating than the 10 percent rating already assigned 
for limitation of flexion, but the criteria for a separate 10 
percent rating based on limitation of extension under 
Diagnostic Code 5261, effective from April 10, 2008, are met.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the right knee 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's right knee 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above, including his problems with pain 
and the effect on his daily life.  38 C.F.R. § § 4.10, 4.40.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to service connection for a psychiatric 
disability, including PTSD, is denied.

The claim of entitlement to service connection for a low back 
disability causing pain is reopened; to this limited extent, 
the appeal of this issue is granted.

Entitlement to a rating higher than 10 percent for right knee 
disability based on limitation of flexion is denied.  

Entitlement to a separate 10 percent rating for right knee 
disability based on limitation of extension effective from 
April 10, 2008, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


REMAND

The Veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
the underlying claim of service connection for his low back 
disability.  This is so in light of the reopening of his 
claim.  38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

A VA medical record dated in March 2003 indicates that the 
Veteran saw a private physician for back pain.  The Veteran 
reported that he originally injured his back while in 
service, and then injured it again at work.  He reported that 
it was treated as a work injury and that he received money.

At his VA examination in April 2003, he reported that he had 
a non-service connected injury to his low back in 2000.  

The AOJ should obtain the private medical records identified 
by the Veteran in March 2003.  Additionally, the AOJ should 
also identify and obtain any records related to the Veteran's 
work injury, including any workers' compensation claim that 
may have been filed by the Veteran.  The Veteran should then 
be scheduled for a VA examination to assess the likelihood 
that any currently diagnosed disability causing low back pain 
is related to military service.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions: 

1.  The AOJ must ensure that all action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record  (1) that is 
necessary to substantiate the appellant's 
claim for service connection for low back 
disability; (2) that VA will seek to 
provide; and (3) that the claimant is 
expected to provide.  See also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  

The notice to the Veteran must also 
include the criteria for assignment of 
disability ratings and for award of an 
effective date.  See Dingess/Hartman v. 
Nicholson, supra.  

2.  The AOJ should ask the Veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim that have not 
previously been identified by the 
Veteran.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously, including the 
records identified by the Veteran in 
March 2003.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the Veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

3.  The AOJ should take the steps 
necessary to obtain records pertaining to 
the Veteran's work-related back injury, 
including any workers' compensation claim 
that the Veteran may have filed.  If the 
Veteran did have a worker's compensation 
claim, the AOJ should obtain records 
pertaining to that claim, including, but 
not limited to, medical records, 
examination reports, and the decision 
either granting or denying the Veteran 
workers' compensation.

4.  After securing any additional records 
the Veteran may have identified, 
including the private medical records 
identified in March 2003, the Veteran 
should be scheduled for a VA examination 
to assess whether any currently diagnosed 
disability of the low back is related to 
his military service.  The examiner is 
requested to, among other things, obtain 
a detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any low back disability is 
related to the Veteran's military 
service.  The examiner should address the 
effect, if any, that the Veteran's work-
related back injury had on the 
development of current disability, 
including lumbar degenerative disc 
disease.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examinations and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and answers the questions 
presented in the examination request.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

(The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).)

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the underlying issue 
of service connection for low back 
disability in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


